DETAILED ACTION
This office action is in response to application filed on April 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0002]: Language “Therefore, known in the art is a telluric current detection device placing a detection electrode deep into the Earth’s crust …” should read “Therefore, known in the art is a telluric current detection device of placing a detection electrode deep into the Earth’s crust …”
[0004]: Language “Therefore, the inventors took note of on-shore earthquakes inviting serious damage …” should read “Therefore, the inventors took note of on-shore earthquakes inciting serious damage …”
[0023]: Language “Due to the corrosion prevention current Y flowing from the electrode 33 toward the metal pipe 31 in this way, corrosion of the outside wall surfaces of the metal pipe 31 is inhibited” should read “Due to the corrosion prevention current Y flowing from the anode 50 toward the metal pipe 31 in this way, corrosion of the outside wall surfaces of the metal pipe 31 is inhibited” since Figure 5 illustrates an anode 50 instead of the electrode 33 of Figure 3.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“An earthquake prediction method for predicting an earthquake by utilizing a plurality of electrochemical corrosion protection systems for underground buried structure installed geographically dispersed, said earthquake prediction method comprising: 
detecting changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection in the electrochemical corrosion protection systems and 
predicting the earthquake based on the detected changes in said amounts of current”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The earthquake prediction method according to claim 1, wherein the plurality of electrochemical corrosion protection systems are outside power supply type electrochemical corrosion protection systems”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“An earthquake prediction system for predicting an earthquake by utilizing a plurality of electrochemical corrosion protection systems for underground buried structure installed geographically dispersed, said earthquake prediction system comprising: 
monitoring devices monitoring changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection in the plurality of electrochemical corrosion protection systems, 
information storage devices collecting and storing information relating to the changes in the amounts of currents monitored by the monitoring devices and positional information of the monitoring devices, 
information processing devices statistically processing the stored information and outputting information relating to earthquake prediction, and 
earthquake information transmitting devices transmitting the information relating to the .
Appropriate correction is required.

Examiner’s Note
Claims 1-3 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding claim 2, the claim was found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of its corresponding independent claim.

Regarding claim 3, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 3 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lovse (WO 9009582 A1, see translation), hereinafter ‘Lovse’.
Regarding claim 1. 
Lovse discloses:
An earthquake prediction method for predicting an earthquake (Abstract: a process for monitoring earthquakes based on the occurrence of variations in electrical fields) by utilizing a plurality of electrochemical corrosion protection systems (Fig. 15, item 54 – “probe head”) for underground buried structure installed geographically dispersed (p. 3, last par. – p. 4, par. 1; p. 9, par. 4-9: a plurality of probe heads arranged at different monitoring points are inserted into holes for earthquake prediction, the probe heads being attached to pipes and having a plastic housing (electrochemical corrosion protection system)), said method comprising: 
detecting changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection in the electrochemical corrosion protection systems and predicting an earthquake based on detected changes in said amounts of current (p. 4, par. 6; p. 5, par. 3-4: the probe elements of the probe heads detect potential differences, thus electrical field strength fluctuations, which implies changes in the amount of current, which are used for earthquake prediction (see also claims 6 and 22 regarding the probes of Fig. 15 corresponding to the probes used for earthquake prediction; and Fig. 17 for illustrating a closed loop electric circuit having a battery)).  

Regarding claim 2. 
Lovse discloses all the features of claim 1 as described above.
Lovse further discloses:
the electrochemical corrosion protection systems are outside power supply type electrochemical corrosion protection systems (p. 9, par. 10: power supply control of the system is supplied via cable 60 (see also Fig. 17 and p. 10, par. 5 regarding the use of an outside power supply)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lovse.
Regarding claim 3. 
Lovse discloses:
An earthquake prediction system for predicting an earthquake (Abstract: a device for monitoring earthquakes based on the occurrence of variations in electrical fields) by utilizing a plurality of electrochemical corrosion protection systems (Fig. 15, item 54 – “probe head”) for underground buried structure installed geographically dispersed (p. 3, last par. – p. 4, par. 1; p. 9, par. 4-9: a plurality of probe heads arranged at different monitoring points are inserted into holes for earthquake prediction, the probe heads being attached to pipes and having a plastic housing (electrochemical corrosion protection system)), said earthquake prediction system comprising: 
monitoring devices monitoring changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection in the electrochemical corrosion protection systems (p. 4, par. 6; p. 5, par. 3-4: the probe elements (see Fig. 1, items 2 and 3) of the probe heads (Fig. 1, item 1) detect potential differences, thus electrical field strength fluctuations, which implies changes in the amount of current, which are used for earthquake prediction (see also claims 6 and 22 regarding the probes of Fig. 15 corresponding to the probes used for earthquake prediction; and Fig. 17 for illustrating a closed loop electric circuit having a battery)), 
information storage devices (Fig. 1, item 7 – “transient recorder”) collecting and storing information relating to changes in the amounts of currents monitored by the monitoring devices (p. 3, par. 11; p. 5, par. 4: a transient recorder obtains data output from differential amplifier connected to the probe elements for further processing), 
information processing devices (Fig. 1, item 8 – ‘computer’) statistically processing the stored information and outputting information relating to earthquake prediction (p. 3, par. 11; p. 5, par. 4 and 6: output of transient recorder is connected to a computer for evaluation of data and alarm display, the evaluation including the use of predetermined thresholds (statistical processing; see also p. 6, par. 10)), and 
earthquake information transmitting devices transmitting the information relating to the output earthquake prediction (p. 6, par. 11: an alarm device is a peripheral device that outputs (transmits) signals indicative of dangerous state (e.g., earthquake)).

	Lovse does not explicitly disclose:
	information storage devices collecting and storing information relating to positional information of the monitoring devices.

	However, Lovse teaches:
“According to one embodiment of the invention, it is possible to connect a plurality of probes arranged at different monitoring points to the counter and / or the computer via an -OR circuit or a multiplexer. In this way, information about the spatial distribution of the observed events can be obtained” (p. 4, par. 1: spatial distribution of events (analogous to positional information of the monitoring devices) can be obtained by arranging the plurality of probes at different monitoring points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovse to incorporate information storage devices collecting and storing information relating to positional information of the monitoring devices, in order to facilitate identification of severe events for appropriate action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUJI YOSHITAKA et al., JP H0617816 B2, Seismic device
Reference discloses a seismic sensing device mounted on a gas meter and that senses vibration due to an earthquake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857